Citation Nr: 0329855	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  98-08 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for vertigo or 
dizziness.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 RO decision that denied:  1) 
service connection for dizziness (characterized at times as 
vertigo) and 2) an application to reopen a claim of service 
connection for a right shoulder disability. 

In an April 2002 statement, the veteran indicated he was 
satisfied with the assignment of a 10 percent rating for 
tinnitus; as such, this matter need not be discussed any 
further.


FINDINGS OF FACT

1.  Any current dizziness/vertigo is related to an injury in 
service.

2.  A claim for entitlement to service connection for a right 
shoulder disability was denied in a March 1974 Board 
decision.

3.  Evidence received since the March 1974 Board decision is 
not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a right shoulder disability.



CONCLUSIONS OF LAW

1.  Dizziness / vertigo, residual of trauma, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  The March 1974 Board decision which denied the veteran's 
claim of service connection for a right shoulder disability 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.1100, 20.1104 (2002).

3.  New and material evidence has been submitted to reopen 
the claim of service connection for a right shoulder 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
December 1997 RO decision that denied his claim of service 
connection for dizziness/vertigo and denied his application 
to reopen a claim of service connection for a right shoulder 
disability.  The veteran was issued statements of the case 
(in June 1998 and April 2000) and numerous supplemental 
statements of the case (SSOCs) (in March 2002 and October 
2002).  The Board concludes that the RO decision, SOCs, 
SSOCs, and letters sent to the veteran over the years 
(including the February 2001 VCAA letter) informed him of:  
why the evidence on file was insufficient to grant service 
connection for dizziness/vertigo and a right shoulder 
disability; what evidence the record revealed; what VA was 
doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has met its duty to 
inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  All relevant VA medical records are on file.  
Further, the veteran was afforded comprehensive VA 
examinations in conjunction with his appeal.  Given the 
present circumstances, the Board finds that VA has done 
everything reasonably possible to assist the veteran.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Dizziness/Vertigo

On induction examination, in February 1966, the veteran's 
ears were normal, as was his neurologic system.  His blood 
pressure while sitting was 132/84.  During the examination, 
the veteran reported a history of dizziness or fainting 
spells and high or low blood pressure, and an examiner noted 
that the veteran had a history of postural dizziness 
secondary to low blood pressure.  

During the course of the veteran's period of service (1966 to 
1968) there are no findings of dizziness, vertigo, or low 
blood pressure.  It is acknowledged that the veteran was 
involved in a landmine explosion in 1967, and he was treated 
for injuries not including a concussion.  At that time, 
however, there were no complaints, treatment, or diagnoses of 
dizziness or vertigo.  

On separation examination in February 1968, there were no 
pertinent abnormalities and it was specifically indicated 
that his ears and neurologic system were normal.  His blood 
pressure was 138/74. 

Photocopies of pictures purportedly taken during the 
veteran's period of service show that his vehicle was damaged 
and his right arm was in a sling. 

In June 1973, the veteran underwent a VA examination and it 
was noted his blood pressure was 120/80 and his ears and 
neurological system were normal.  Vertigo and/or dizziness 
were not noted as complaints or diagnoses. 

Private medical records, dated in the mid 1980s, show that 
the veteran was treated for diagnosed dizziness and vertigo.  
One private treatment note, dated in 1985, shows that the 
veteran reported having recurrent vertigo for a year or more.  
It was variously noted that it was unclear what the etiology 
of such was, and that such represented the early symptoms of 
Meniere's disease.  It was also noted that the veteran's 
symptoms came and went and that he did have a past history of 
noise exposure in service but no other history of ear trauma. 

In an August 1997 statement, D.R.P., M.D., noted that the 
veteran complained of mild intermittent dizziness which he 
said was related to acoustic trauma suffered thirty years 
ago.  His physical examination was normal.  It was noted that 
previous audiograms reflected high-frequency sensorineural 
hearing loss.  It was opined that the veteran's subjective 
difficulties with hearing, ringing in his ears, and balance 
problems were certainly consistent with acoustic trauma such 
as a landmine explosion. 

In a September 1997 statement, the veteran's father indicated 
that the veteran had problems with his ears and vertigo since 
the landmine explosion in Vietnam.  In other statements, some 
of the veteran's other relatives recounted that the veteran 
had several bouts of dizziness after service. 

A December 1997 audiological VA examination shows that the 
veteran complained of vertigo, among other things, since a 
landmine explosion in 1967.  It was noted that, in the 1980s, 
his diagnosis was a barotrauma consistent with trauma of a 
landmine explosion.  Following an examination, neither 
dizziness nor vertigo were indicated as a diagnosis. 

In a February 1998 private treatment record, the veteran said 
he had problems with vertigo since a landmine explosion in 
service.  It was noted that there was significant 
documentation that his vertigo was secondary to trauma to the 
inner ear, including the labyrinth area of the inner ear.

A July 1998 VA examination report shows that the veteran had 
a little hearing loss but his main complaint was extreme 
vertigo and tinnitus.  Following an examination, it was 
recommended that he receive a follow-up ear, nose and throat 
examination for vertigo. 

An October 2000 VA examination report shows that the 
veteran's claims folder was reviewed.  It was noted he had a 
history of marked dizziness prior to his service entrance.  
During the examination, the veteran reported having dizziness 
shortly after his landmine accident.  He said that he did not 
initially connect the explosion incident with vertigo, which 
began in 1971.  The examiner indicated that he was unable to 
find any medical evidence that would implicate or correlate 
the landmine incident with the veteran's vertigo.  It was 
also noted that there was no evidence that he had sustained a 
concussion in the accident.  It was recommended, however, 
that the veteran be seen by an ear, nose and throat doctor to 
further reconcile the etiology of his condition. 

In a March 2002 statement, a VA otlolaryngologist indicated 
that he had been asked to render an opinion as to the 
probability that the veteran had a diagnosable condition that 
was causing his vertigo.  It was noted that the veteran's 
claims folder had been reviewed.  It was noted that the 
veteran had a documented history of vertigo dating back to 
1983 or 1984.  It was noted that an ENG, performed in 1985 
suggested a vestibular defect that was probably peripheral in 
origin.  The examiner indicated he was unable to conclude 
that the veteran's condition was more probably than not 
associated with his experiences in Vietnam in 1967.  His 
conclusion was based on the lack of evidence of a head injury 
or audio vestibular injury at the time of the incident, and 
the lack of any reported symptoms suggesting injury between 
1967 and 1984.  

At a January 2003 Board hearing, the veteran testified that 
he was involved in a landmine explosion.  He said he was 
blown out of the vehicle he was riding in and was rendered 
unconscious.  He said he had vertigo and dizzy spells just 
before he got out of service.  He said that he first sought 
treatment in the 1980s and was told that he had damage to his 
ears. 

In sum, there is no medical evidence showing that the veteran 
had any complaints, treatment, or diagnoses of dizziness, 
vertigo, or low blood pressure during service (1966-1968).  
Only a medical history of dizziness was noted on induction 
examination, and this history of dizziness was attributed to 
low blood pressure.  As such, the veteran is to be presumed 
sound on induction to service.

Many years after service, in the 1980s, the veteran began 
complaining of symptoms of dizziness and vertigo.  There are 
various etiological opinions on file.  A private medical 
record, dated in 1985, reflects the opinion that it was 
unclear what the etiology of the veteran's dizziness was but 
that it could represent the early symptoms of Meniere's 
disease.  Following this equivocal pronouncement, the veteran 
was never diagnosed as having Meniere's disease.  As such, 
the opinion has little probative value.

Other opinions on file are to the effect that trauma in 
service caused dizziness.  Specifically, an August 1997 
statement from D.R.P., M.D., is to the effect that the 
veteran's problems, including balance problems were 
consistent with trauma such as a landmine explosion.  
Similarly, a December 1997 VA audiological examination report 
shows that the veteran's condition was consistent with the 
trauma of a landmine explosion.  VA examination reports 
performed in July 1998 and October 2000 are to the effect 
that the etiology of the veteran's condition was unclear and 
should be resolved by a specialist.  The October 2000 
examiner did note however that there was no medical evidence 
that showed he sustained a concussion in the landmine 
accident and no medical evidence that would otherwise 
correlate any vertigo to a landmine explosion in service.

In May 2002, a VA otolaryngologist examined the veteran as 
well as his medical records.  It was observed that the 
veteran had a documented history of vertigo dating back to 
1983 or 1984 (many years after service).  Following a review 
of the record, the examiner indicated he was unable to 
conclude that the veteran's condition was more likely than 
not associated with his experiences in Vietnam in 1967.  He 
indicated that his conclusion was based on the lack of 
evidence of head or audiovestibular injuries at the time of 
the landmine incident.  He also noted that there was a lack 
of any reported symptoms (i.e. residual injuries) between 
1967 and 1984.

The Board finds that the provisions of 38 U.S.C.A. § 1154 are 
applicable and that the Board accepts as credible that the 
veteran experienced dizziness / vertigo after the in-service 
incident.  The Board also accepts that the veteran had an 
acoustic trauma during service since the AOJ has specifically 
accepted this fact in the grant of service connection for 
tinnitus.  The AOJ determined that the landmine event 
"included acoustic trauma."  Based upon the in-service 
incident and the determination of the AOJ and the provisions 
of 38 U.S.C.A. § 1154 the Board cannot establish the absence 
of acoustic trauma.

Clearly there are conflicts in the record.  The most 
compelling evidence against the claim is recent VA 
examination reports.  However, the reports are of lessened 
probative value.  The examiner made a determination that 
there was no support for an in-service injury; however, as 
noted above, the VA has accepted that there was an acoustic 
injury.  The examiner also stated that he was unable to 
conclude that this condition is more probably than not 
associated with the veteran's experiences in Vietnam in 1967.  
However, the veteran will lose only if the preponderance of 
the evidence is against the claim.  The examiner has made a 
valid medical determination that undermines the legal 
probative value of the opinion.  In essence, the examiner 
raised the evidentiary basis for a grant.

Against this background, the Board is presented with the 
provisions of 38 U.S.C.A. § 1154; the veteran has presented 
credible testimony; the VA has legally determined that there 
was in-service acoustic trauma; and private medical 
professionals have presented a nexus.  The law and the facts 
support the claim.



Application to Reopen

It is noted that the RO initially denied the veteran's claim 
of service connection for a right shoulder disability in an 
August 1973 decision, and he appealed this decision to the 
Board.  The Board denied the veteran's claim in March 1974 on 
the basis that there was no competent medical evidence 
linking his right shoulder disability to a disease or injury 
in service.  The Board based its decision on a review of the 
veteran's service medical records, private medical records, 
and a VA examination in 1973.  Since this decision was 
rendered, an abundance of evidence has been received, 
including VA and private treatment records.  

Specifically, a February 1998 Wenatchee Valley Clinic report 
shows that the examiner had reviewed the veteran's clinical 
history.  It was noted that the veteran had been injured in 
1967 in Vietnam when his military vehicle struck a landmine.  
It was noted he was thrown up into the air and he came down 
on the right side of his head, neck, and shoulder.  (The 
veteran's service medical records verify this reported 
history.)  The examiner observed that the veteran had 
problems with right shoulder pain ever since that inservice 
injury.  

The aforementioned private medical record was not previously 
before VA, and bears directly and substantially upon the 
specific matter under consideration, and in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Notably, the private treatment record, dated in 
February 1998, cures a prior evidentiary defect in that a 
current disability linked to service is now demonstrated.  
Accordingly, the claim is reopened.  38 C.F.R. § 3.156.  The 
application to reopen a claim of service connection for a 
right shoulder disability is granted.


ORDER

Service connection for dizziness / vertigo is granted.

New and material evidence has been presented to reopen a 
claim of service connection for a right shoulder disability; 
the claim is allowed to this extent.


REMAND

In addition, per VCAA the Board finds that another VA 
examination is needed to reconcile the nature and etiology of 
any current right shoulder disability.  In addition, the 
veteran has indicated that he has been treated at the VA 
facility in Seattle, Washington, and related records should 
be obtained.

By a March 2002 RO decision, service connection for hearing 
loss was granted and a noncompensable evaluation was 
assigned; in February 2003, the veteran submitted a notice of 
disagreement.  As the veteran has not yet been furnished with 
an initial statement of the case, appropriate action must be 
taken.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is returned for the following 
development:

1.  All outstanding and relevant VA 
records should be obtained, including 
from the Settle VAMC and the "American 
Lake VA."

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current right 
shoulder disability.  The claims folder 
should be forwarded to the examiner for 
review in conjunction with the 
examination.  The following question 
should be addressed:  Is it at least as 
likely as not that the veteran's current 
right shoulder disability is attributable 
to a disease or injury in service, 
particularly including a landmine 
explosion in 1967?  A yes or no answer 
should be provided if at all possible.  A 
detailed rationale should be provided for 
any opinion given.  Any conflicting 
opinions on file should be addressed.

3.  The RO should issue the veteran a 
statement of the case with respect to his 
claim for a higher rating for bilateral 
hearing loss, to include notification of 
the need to timely file a substantive 
appeal to perfect his appeal on this 
issue.

4.  If upon completion of the above 
action the claims remain denied, the 
case should be returned after 
compliance with requisite appellate 
procedures.  
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



